Title: To Thomas Jefferson from Jonathan Jones, 25 August 1787
From: Jones, Jonathan
To: Jefferson, Thomas



Sir
Bordeaux 25. august. 1787.

The Protection you are pleased to give, to every object that Interests the American Trade, encourages me to address you the Present: and will Serve to hand you Copy of a Memorial that the Merchants of Bordeaux have this day addressed Mr. Villedeuil Comptroleur General, stateing the Number of Hogsheads Tobacco now in Store, and what is further expected to arrive shortly; by which you will please to observe, that the quantity is but Small, Considered as an object for the fermiers Generaux; but which falls heavy on the Particulars, who have made Large advances on the Tobaccos recieved, or are under acceptances for near the full Value.
The Merchants of Bordx. Look up to your Excellency with Confidence, for Support in this affair; and beg Leave to Sollicit your warm interest, by representing to the Comptroleur General all the hardships we Lay under at this moment, occasioned by the fermiers Generaux ceasing at once their purchases of Tobacco, under pretext that they have Complied with the orders of the Comitée of Berni; but which appears to us rather Dubious, seeing that the Trade of Bordeaux has not been able to place more than 800 to 900 hogsheads at the prices fixed by the Comitée.
Begging Leave to be referred to the enclosed for further particulars, I have the honor to be with the most Perfect Consideration Sir Your most obedient & most humble Servant,

Jona: Jones

